DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13 are exact copies of each other with the same dependency..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 11-16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5482446 (Williamson hereinafter) in view of US 2009/0107902 (Childers hereinafter) in view of US 4638772 (Burandt hereinafter) and further in view of US 2011/0144540 (Shen hereinafter).
Regarding claim 1, Williamson teaches an infusion pump that discloses a tube platen (Figures 4 and 5 part 98); a plunger configured for actuation toward and away from the tube platen when the tube platen is disposed opposite the plunger (Figures 31A-D part 120); a bias member configured to urge the plunger toward the tube platen (Column 16 Lines 24-54); an inlet valve upstream of the plunger configured for actuation between an occluding position and a non-occluding position (Figures 31A-D part 122); an outlet valve downstream of the plunger configured for actuation between an occluding position and a non-occluding position(Figure 31A-D part 124); an actuator mechanism configured to control the actuation of the plunger, the inlet valve and the outlet valve (Column 15 Line 59 through Column 16 Line 23) wherein the actuator mechanism is configured to mechanically engage and disengage from the plunger to pump fluid toward a patient (the function of the camshaft), wherein the actuator mechanism comprises a cam shaft and a plunger cam coupled to the camshaft configured to actuate the plunger (Inherent operation of the cam shaft as shown); a pressure sensor disposed adjacent to at least one of the inlet valve, the outlet valve, and the plunger (Figure 36B part 796 is a decision block registering the pressure ergo a pressure sensor is present that checks the pump chamber and the inlet line pressure); a position sensor configured to estimate a position of the plunger (Column 19 Lines 1-27); and a processor (Section N, Subsections 1-9 detail functions of a processor) coupled to the position sensor to receive the estimated position of the plunger therefrom (Section N Subsection 7), wherein the processor is configured to detect an anomaly bases in part on the estimated plunger position when: the inlet valve is in the occluding position, and the outlet valve is in the occluding position, (Column 40 Line 26 through Column 41 Line 14 paired with Figures 36B-F, particularly Figure 36B, disclose a method of testing for valve leaks where the position of plunger is used is part to detect an anomaly when the inlet valve or the outlet valve is occluded); and wherein the processor is coupled to the pressure sensor to receive a pressure signal from the pressure sensor (Figure 36B has the pressure decision block where the pressure reading is fed into the processor).
Williamson is silent with respect to wherein when the actuator mechanism is disengaged from the plunger, the actuator mechanism is configured to mechanically discharge the bias member such that the plunger is a sole force driving the plunger toward the tube platen, wherein the actuator mechanism is configured to engage the plunger to lift the plunger away from the tube platen to thereby mechanically charge the bias member; the actuator is mechanically disengaged from the bias member acting upon the plunger thereby making the bias member the sole source of actuation force of the plunger toward the tube platen, and the bias member urges the plunger toward the tube platen.
However, Childers teaches a medical pump (Figure 11) that discloses when the actuator mechanism (Cam shaft 64 with lobes 62) is disengaged from the plunger (plunger 48), the actuator mechanism is configured to mechanically discharge the bias member (springs 56) such that the bias member acting upon the plunger is a sole force driving the plunger toward the tube platen (¶ 114 teaches that the springs 56 bias the plunger towards the platen therefore when the actuator mechanism discharges the bias member only the plunger is the sole force), wherein the actuator mechanism is configured to engage the plunger to lift the plunger away from the tube platen to thereby mechanically charge the bias member (¶ 114 teaches that the cam lobes move the plungers from the platen to compress the bias members 56 and thus charging them). The combination of Williamson and Childers would result in the processor being configured to detect an anomaly based in part on the estimated plunger position when the actuator is mechanically disengaged from the plunger thereby making the bias member the sole source of actuation force of the plunger toward the tube platen (Figure 36B of Williamson clearly makes use of the positon of the plunger therefore it would take into account all positions of the plunger which would cover when the actuator is mechanically disengaged), and the bias member urges the plunger toward the tube platen (Figure 36B of Williamson clearly makes use of the positon of the plunger therefore it would take into account all positions of the plunger which would cover when the actuator is even partially mechanically disengaged).
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify actuator mechanism of Williamson with the actuator mechanism of Childers to provide a normally closed actuator mechanism to prevent fluid from escaping or leaking when the plunger or valves are not occluded.
Williamson, per Childers, is silent with respect to wherein the plunger cam is not in contact with a plunger cam follower of the plunger when the plunger position is estimated. 
However, Burandt teaches a cam lobe and respective follower with lash adjustments that discloses a portion of time when the cam and the respective cam follower would not be in contact with each other (Figures 3-8, particularly Figure 3 with Column 8 Lines 22-34). The resultant combination would allow for an aspect when the plunger cam follower and the plunger cam would not be in contact and using the constant position sensing of Williamson, there will be an instance for the plunger position to be measured when there is no contact. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger cam follower and plunger cam of Williamson with the teachings of Burandt to allow additional lubricant to be applied to the interface of the cam follower and cam lobe per Column 8 Lines 22-34 of Burandt. 
Williamson, per Childers and Burandt, is silent with respect that the processor is configured to, using the pressure signal, determine a downstream occlusion exists if a trough of the cycle of the plurality of cycles is greater than a lowest trough of all of the plurality of cycles by a predetermined threshold.
However, Shen teaches a medical pump (Abstract) that discloses using a pressure sensor and signal to determine if a downstream occlusion exists if a trough of the cycle of the plurality of cycles is greater than a lowest trough of all of the plurality of cycles by a predetermined threshold (¶ 92 where the pressure sensor of Shen will sense a lower pressure than a set threshold and will cause an alert that an occlusion may exist, the term trough is being seen as the lowest pressure detected and the sensor of Shen is detecting the lowest pressure to determine if an error is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Williamson with the detection of Shen to allow for the user to be made aware of an occlusion due to a low detected pressure. 
Regarding claim 2, Williamson’s modified teachings are described above in claim 1 where Williamson further discloses that the processor is configured to detect a leak based on a rate of change of the estimated position of the plunger. (Williamson Column 40 Line 26 through Column 41 Line 14 discloses the delivery rate being the base of the leak test and the delivery rate would involve the change of height of the plunger)
Regarding claim 5, Williamson’s modified teachings are described above in claim 1 where Williamson further discloses that the tube platen is configured to hold an intravenous infusion tube. (Williamson Figures 3 and 5 Part 62)
Regarding claim 6, Williamson’s modified teachings are described above in claim 1 where Williamson further discloses a housing (Williamson 20) and a door pivotally coupled to the housing, the door configured to pivot to an open position and to a closed position (Williamson Figures 4 and 5 part 50), wherein the tube platen is disposed on the door. ( Williamson Part 64)
Regarding claim 7, Williamson’s modified teachings are described above in claim 6 where the combination of Williamson and Childers further discloses that the tube platen, the door, and the plunger are configured such that the plunger is configured for actuation toward and away from the infusion-tube when the door is in a closed position. (Inherent that when the door is closed the infusion pump will be in working order allowing for the actuation of Childers actuation mechanism).
Regarding claim 11, Williamson’s modified teachings are described above in claim 1 while Childers further discloses that the plunger cam is configured to lift the plunger away from the tube platen. (Childers Figures 11-14 paired with ¶ 114)
Regarding claims 12 and 13, Williamson’s modified teachings are described above in claim 1 while further disclosing that the processor detects the anomaly when only a force of the bias member forces the plunger toward the tube platen. (Column 40 Line 26 though Column 41 Line 14 details the leak detection protocol discloses taking set points that would be still available when the combination of Williamson and Childers is made so only the bias member is engaging the plunger)
Regarding claim 14, Williamson’s modified teachings are described above in claim 1 where Williamson further discloses that the processor is configured to communicate data to a monitoring client. (Williamson Figure 36a is the Main Control Routine that shows a generate error message step which implies a monitoring client is present)
Regarding claim 15, Williamson’s modified teachings are described above in claim 14 where Williamson further discloses that the data includes an indication of the anomaly. (Williamson Figure 36a)
Regarding claim 16, Williamson teaches an infusing pump that discloses a tube platen (98); a plunger (120) configured for actuation toward and away from the tube platen when the tube platen is disposed opposite to the plunger (Figures 31A-D); a bias member configured to urge the plunger toward the tube platen (Column 16 Lines 24-54); an inlet valve (122) upstream of the plunger configured for actuation between an occluding position and a non-occluding position (Figures 31A-D); an outlet valve (124) downstream of the plunger configured for actuation between an occluding position and a non-occluding position (Figures 31A-D); an actuator mechanism configured to control the actuation of the plunger, the inlet valve and the outlet valve; wherein the actuator mechanism comprises a cam shaft and a plunger cam coupled to the camshaft configured to actuate the plunger (Inherent operation of the cam shaft as shown); wherein the actuator mechanism is configured to mechanically engage with the plunger to pump fluid toward a patient (Column 15 Line 14 through Column 16 Line 54 outline the mechanism as showed in Figures 15 and 16 that controls the movement of the inlet valve, outlet valve and plunger); a pressure sensor disposed adjacent to at least one of the inlet valve, the outlet valve, and the plunger (Figure 36B part 796 is a decision block registering the pressure ergo a pressure sensor is present that checks the pump chamber and the inlet line pressure); a position sensor to estimate the position of the plunger (Column 19 Lines 1-27 Hall Sensor 400); and a processor (Column 35 Lines 8-18 part 542 and Figure 32) coupled to the position sensor (Figure 36B is a process done by the microprocessor which includes sensing the position of the plunger) and configured to estimate the fluid flow in accordance with the estimated position of the plunger (Column 40 Line 26 through Column 41 Line 14 detail the leak test, which can be seen as fluid flow, when the positon of the plunger varies), the processor is further (Column 35 Lines 8-18) coupled to the pressure sensor to receive a pressure signal from the pressure sensor (Column 27 Lines 47-51), wherein: the inlet valve, the outlet valve, and the plunger are configured to pump fluid in a plurality of cycles, each cycle having a trough pressure level and a peak pressure level, and the processor is configured to, using the pressure signal, determine a downstream occlusion exists when a difference between a peak pressure level and a trough pressure level (Column 40 Line 26 through Column 41 Line 14 detail the leak test when the positon of the plunger varies [i.e. creating a peak and trough pressure level] and determines if an occlusion is present downstream or if there is a leak).
Williamson is silent with respect to wherein when the actuator mechanism is disengaged from the plunger, the actuator mechanism is configured to mechanically discharge the bias member such that the bias member acting upon the plunger is a sole force driving the plunger toward the tube platen, wherein the actuator mechanism is configured to engage the plunger to lift the plunger away from the tube platen to thereby mechanically charge the bias member.
However, Childers teaches a medical pump (Figure 11) that discloses when the actuator mechanism (Cam shaft 64 with lobes 62) is disengaged from the plunger (plunger 48), the actuator mechanism is configured to mechanically discharge the bias member (springs 56) such that the bias member acting upon the plunger is a sole force driving the plunger toward the tube platen (¶ 114 teaches that the springs 56 bias the plunger towards the platen therefore when the actuator mechanism discharges the bias member only the plunger is the sole force), wherein the actuator mechanism is configured to engage the plunger to lift the plunger away from the tube platen to thereby mechanically charge the bias member (¶ 114 teaches that the cam lobes move the plungers from the platen to compress the bias members 56 and thus charging them).
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify actuator mechanism of Williamson with the actuator mechanism of Childers to provide a normally closed actuator mechanism to prevent fluid from escaping or leaking when the plunger or valves are not occluded.
Williamson, per Childers, is silent with respect to wherein the plunger cam is not in contact with a plunger cam follower of the plunger when the plunger position is estimated. 
However, Burandt teaches a cam lobe and respective follower with lash adjustments that discloses a portion of time when the cam and the respective cam follower would not be in contact with each other (Figures 3-8, particularly Figure 3 with Column 8 Lines 22-34). The resultant combination would allow for an aspect when the plunger cam follower and the plunger cam would not be in contact and using the constant position sensing of Williamson, there will be an instance for the plunger position to be measured when there is no contact. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger cam follower and plunger cam of Williamson with the teachings of Burandt to allow additional lubricant to be applied to the interface of the cam follower and cam lobe per Column 8 Lines 22-34 of Burandt. 
Williamson, per Childers and Burandt, is silent with respect that the processor is configured to, using the pressure signal, determine a downstream occlusion exists if a trough of the cycle of the plurality of cycles is greater than a lowest trough of all of the plurality of cycles by a predetermined threshold.
However, Shen teaches a medical pump (Abstract) that discloses using a pressure sensor and signal to determine if a downstream occlusion exists if a trough of the cycle of the plurality of cycles is greater than a lowest trough of all of the plurality of cycles by a predetermined threshold (¶ 92 where the pressure sensor of Shen will sense a lower pressure than a set threshold and will cause an alert that an occlusion may exist, the term trough is being seen as the lowest pressure detected and the sensor of Shen is detecting the lowest pressure to determine if an error is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Williamson with the detection of Shen to allow for the user to be made aware of an occlusion due to a low detected pressure.
Regarding claim 19, Williamson’s modified teachings are described above in claim 16 where Williamson further discloses that the processor is configured to communicate data to a monitoring client (Pump display 28 shown in Figure 25 with Figure 29 displays alerts and alerts which is being seen under the broadest reasonable interpretation as a monitoring client).
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5482446 (Williamson) in view of US 2009/0107902 (Childers) in view of US 4638772 (Burandt) in view of US 2011/0144540 (Shen) and further in view of US 2009/0088687 (Yardimici hereinafter).
Regarding claim 3, Williamson’s modified teachings are described above in claim 1 while additionally disclosing an ultrasonic sensor sensitive to gas in an infusion tube, the ultrasonic sensor configured to communicate with the processor, wherein the processor is configured to distinguish between an upstream occlusion and a presence of air in the fluid using the ultrasonic sensor. (Williamson Column 40 Line 26 through Column 41 Line 14 detail a leak detecting process that accounts for occluded valves and the presence of air)
Williamson is silent with respect to placing the ultrasonic sensor downstream of the plunger.
However, Yardimci teaches an infusion pump that discloses an ultrasonic sensor downstream of the plunger. (¶ 45)
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the placement Williamson's ultrasonic sensor with the teachings of Yardimci because Yardimci discloses that placing an ultrasonic sensor downstream is desirable because the air can be captured and drained therefore preventing any adverse effects occurring to the recipient of the pumped fluids.
Regarding claim 4, Williamson’s modified teachings are described above in claim 1 where Williamson further discloses that an ultrasonic sensor sensitive to gas in an infusion tube, the ultrasonic sensor configured to communicate with the processor, wherein the processor is configured to determine a volume of air pumped downstream based on the plunger position when both the inlet and outlet valves occlude the infusion tube and on the sensed gas. (Williamson Column 40 Line 26 through Column 41 Line 14 details a leak detecting process where the ultrasonic sensor reads the air levels at each revolution of the motor controlling the plunger position)
Williamson is silent with respect to placing the ultrasonic sensor downstream of the plunger.
However, Yardimci teaches an infusion pump that discloses an ultrasonic sensor downstream of the plunger. (¶ 45)
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the placement Williamson's ultrasonic sensor with the teachings of Yardimci because Yardimci discloses that placing an ultrasonic sensor downstream is desirable because the air can be captured and drained therefore preventing any adverse effects occurring to the recipient of the pumped fluids.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5482446 (Williamson) in view of US 2009/0107902 (Childers) in view of US 4638772 (Burandt) in view of US 2011/0144540 (Shen) and further in view of US 6261262 (Briggs hereinafter).
Regarding claim 8, Williamson’s modified teachings are described above in claim 7 where Williamson further discloses a lever attached to the door. (Figure 5 Part 56)
Williamson is silent with respect to a lever pivotally coupled to the door, the lever having first and second positions; and a latch coupled to the door, wherein the lever is configured to latch the door onto the housing when in the first position.
However, Briggs teaches an infusion pump that discloses a lever pivotally coupled to the door (94), the lever having first and second positions (Closed and Open, respectively); and a latch (282 functions in the latch region 260) coupled to the door, wherein the lever is configured to latch the door onto the housing when in the first position. (Figures 1 and 7 show the door closed and open)
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the lever and door of Williamson with the lever and door of Briggs to ensure that the latch will allow for easy opening of the infusion pump and keeping the infusion pump door closed when it is in use thus allowing for better usage and protection of the internal workings of the infusion pump. 
Regarding claim 9, Williamson’s modified teachings are described above in claim 8 while Briggs further discloses that the first position is defined as a position in which the lever is pivoted toward to the door. (Briggs Figure 1 shows the lever flush with the door when the door is closed (first position) and Figure 7 shows the lever is rotated away from the door to open (second position))
Regarding claim 10, Williamson’s modified teachings are described above in claim 8 where Williamson further discloses a carrier (Figure 5 part 52 and 54) having first and second portion pivotally connected together (Figure 5); the door and the carrier co-pivot together (Inherent of Figure 5); the housing includes a first slot in which the first portion of the carrier is at least partially disposed when the door is in the open position; the door includes a second slot in which the second portion of the carrier is disposed within when the door is in the open position; the lever is operatively coupled to the second portion of the carrier such that when the door is in the closed position, lever actuation toward the first position pushes the first and second portions of the carrier into the first slot of the housing. (Column 7 Lines 48-58 detail the open and closing hinges and securing features between the housing and the door)
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5482446 (Williamson) in view of US 2009/0107902 (Childers) in view of US 4638772 (Burandt) in view of US 2011/0144540 (Shen) and further in view of US 7520859 (Nunome hereinafter).
Regarding claim 17, Williamson’s modified teachings are described above in claim 16 but are silent with respect that the pressure signal is filtered prior to being received by the processor.
However, Nunome teaches a pressure measuring device that discloses an analog filter configured to filter the pressure signal prior to being received by the processor. (Column 3 Lines 44-51 and Column 4 Lines 17-24)
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to the pressure signal of Williamson with the filtering of Nunome to filter the pressure signal prior to being received by the processor to reduce the noise in the signal. A reduction of noise in a pressure signal will minimize the chance that a false response to an erroneous reading of the signal. This will ensure proper operation of the infusion pump.
Regarding claim 18, Williamson’s modified teachings are described above in claim 16 but are silent with respect that an analog filter is configured to filter the pressure signal prior to being received by the processor.
However, Nunome teaches a pressure measuring device that discloses an analog filter configured to filter the pressure signal prior to being received by the processor. (Column 3 Lines 44-51 and Column 4 Lines 17-24)
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to the pressure signal of Williamson with the filtering of Nunome to filter the pressure signal prior to being received by the processor to reduce the noise in the signal. A reduction of noise in a pressure signal will minimize the chance that a false response to an erroneous reading of the signal. This will ensure proper operation of the infusion pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746